DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive. 
The applicant argues that Unwin does not disclose rendering the video, but as Unwin is only to teach an overlay that blocks the majority of the screen, one of ordinary skill in the art would be able to modify the overlay in Daigle to be larger.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daigle (US Pub 2010/0310237) in view of Fleishman (US Pub 2013/0018896).
	Referring to claim 21, Daigle discloses a method for selectively obscuring a rendering of a media stream, comprising:
receiving a request to render the media stream, wherein the media stream is access through a first media source selected by a user (paragraphs 38 and 50);
identifying a scheduled start time of an event of the multiple events in the media stream, the request to render the media stream received after the scheduled start time (paragraph 42);
identifying, that the event is accessible through the second media source, wherein the information indicates that the event is scheduled to start at the later time in the second media source (paragraphs 18, 19, 21, and 51);
obscuring the rendering of the media stream in the first media source; generating a notification that the event is accessible through the second media source at the later time (figure 7, part 722; paragraphs 18, 19, and 51); and
rendering the event through the second media source if a command to switch to the second media source is not received within a predetermined time (paragraphs 34 and 35).
Daigle does not disclose method for receiving a time schedule of multiple events, the time schedule having a schedule of the multiple events in the first media source and a second media source; and wherein the majority of the screen is obscured.
In an analogous art, Fleischman teaches a method for receiving a time schedule of multiple events, the time schedule having a schedule of the multiple events in the first media source and a second media source (paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the multiple schedule receiving taught by Fleischman to the multiple source system disclosed by Daigle.  The motivation would have been to allow the system to locate the alternate versions of the content.
Daigle and Fleischman do not disclose a method wherein the majority of the screen is obscured.
In an analogous art, Unwin teaches a method wherein the majority of the screen is obscured (paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the majority overlay taught by Unwin to the overlay disclosed by Daigle.  The motivation would have been to get the user’s attention by blocking the majority of the screen so they would need to respond.

Allowable Subject Matter
Claims 1-5, 7, 8, 10-18, 23 and 24 are allowed.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424